             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
DENTSPLY SIRONA INC.                     :    Civil No. 1:17:CV-01530
                                         :
            Plaintiff,                   :
                                         :
            v.                           :
                                         :
NET32, INC.,                             :
                                         :
            Defendant.                   :    Judge Jennifer P. Wilson

                                    ORDER
     AND NOW, on this 4th day of March, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

   1. The Defendant’s motion to dismiss and/or strike the amended complaint

      (Doc. 81) is GRANTED IN PART AND DENIED IN PART.

   2. The motion to dismiss is DENIED with respect to Counts I and II of the

      amended complaint.

   3. The motion to dismiss is GRANTED with respect to Count III of the

      amended complaint.

   4. The motion to strike portions of the amended complaint’s prayer for relief is

      GRANTED. The portions of the prayer for relief that relate to genuine

      Dentsply products are STRICKEN from the amended complaint. The

      amended complaint’s prayer for relief, see Doc. 80 at 45–50, shall pertain




                                        1
solely to non-genuine Dentsply products, i.e., materially different gray

market goods or goods intended for sale only outside the United States.

                                s/Jennifer P. Wilson
                                JENNIFER P. WILSON
                                United States District Court Judge
                                Middle District of Pennsylvania




                                  2
